                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM S.,1                                                )
                                                            )
                          Plaintiff,                        )
                                                            )
vs.                                                         )             Case No. 17-cv-1206-JPG
                                                            )
COMMISSIONER OF SOCIAL SECURITY,                            )
                                                            )
                          Defendant.                        )
                                                            )

                                       MEMORANDUM and ORDER

        In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel, seeks judicial

review of the final agency decision denying his applications for Disability Insurance Benefits

(DIB) and Supplemental Security Income (SSI) benefits pursuant to 42 U.S.C. § 423.

                                             Procedural History

        Plaintiff applied for DIB in September 2013 and for SSI in March 2016.                            In both

applications, he alleged that he became disabled as of as of February 10, 2012. At the evidentiary

hearing, the alleged onset date was amended to April 20, 2013. (Tr. 37.) After holding an

evidentiary hearing, ALJ Thomas Auble denied the applications on October 28, 2016. (Tr.

16-28.) The Appeals Council denied review, and the decision of the ALJ became the final agency

decision. (Tr. 1.) Administrative remedies have been exhausted and a timely complaint was

filed in this Court.

                                          Issue Raised by Plaintiff

        Plaintiff raises only one issue, that the ALJ erred in weighing the opinions of the state

agency consultants and of the consultative examiner.


1
  The Court will not use plaintiff’s full name in this Memorandum and Order to protect her privacy. See Fed. R. Civ.
P. 5.2(c) and the Advisory Committee Notes thereto.
                                        Applicable Legal Standards

        To qualify for benefits, a claimant must be “disabled” pursuant to the Social Security Act.

The Act defines a “disability” as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less than

12 months.” 42 U.S.C. § 423(d)(1)(A).2 The physical or mental impairment must result from a

medically demonstrable abnormality. 42 U.S.C. § 423(d)(3). Moreover, the impairment must

prevent the plaintiff from engaging in significant physical or mental work activity done for pay or

profit. 20 C.F.R. § 404.1572.

        Social Security regulations require an ALJ to ask five questions when determining whether

a claimant is disabled. The first three questions are simple: (1) whether the claimant is presently

unemployed; (2) whether the claimant has a severe physical or mental impairment; and (3)

whether that impairment meets or is equivalent to one of the listed impairments that the regulations

acknowledge to be conclusively disabling. 20 C.F.R. § 404.1520(a)(4); Weatherbee v. Astrue,

649 F.3d 565, 569 (7th Cir. 2011). If the answers to these questions are “yes,” then the ALJ

should find that the claimant is disabled. Id.

        At times, an ALJ may find that the claimant is unemployed and has a serious impairment,

but that the impairment is neither listed in nor equivalent to the impairments in the

regulations—failing at step three. If this happens, then the ALJ must ask a fourth question: (4)



2
  The statutes and regulations pertaining to DIB are found at 42 U.S.C. § 423 et seq. and 20 C.F.R. pt. 404. The
statutes and regulations pertaining to SSI are found at 42 U.S.C. §§ 1382 and 1382c et seq. and 20 C.F.R. pt. 416. As
is relevant to this case, the DIB and SSI statutes are identical. Furthermore, 20 C.F.R. § 416.925, which details
medical considerations relevant to an SSI claim, relies on 20 C.F.R. Pt. 404, Subpt. P, the DIB regulations. Most
citations herein are to the DIB regulations out of convenience.

                                                  Page 2 of 16
whether the claimant is able to perform his or her previous work. Id. If the claimant is not able

to, then the burden shifts to the Commissioner to answer a fifth and final question: (5) whether

the claimant is capable of performing any work within the economy, in light of the claimant’s age,

education, and work experience. If the claimant cannot, then the ALJ should find the claimant to

be disabled. Id.; see also Simila v. Astrue, 573 F.3d 503, 512-13 (7th Cir. 2009); Zurawski v.

Halter, 245 F.3d 881, 886 (7th Cir. 2001).

           A claimant may appeal the final decision of the Social Security Administration to this

Court, but the scope of review here is limited: while the Court must ensure that the ALJ did not

make any errors of law, the ALJ’s findings of fact are conclusive as long as they are supported by

“substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable

person would find sufficient to support a decision. Weatherbee, 649 F.3d at 568 (citing Jens v.

Barnhart, 347 F.3d 209, 212 (7th Cir. 2003)).                      The Court takes into account the entire

administrative record when reviewing for substantial evidence, but it does not reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute its own judgment for that of the ALJ.

Brewer v. Chater, 103 F.3d 1384, 1390 (7th Cir. 1997); Moore v. Colvin, 743 F.3d 1118, 1121 (7th

Cir. 2014). But even though this judicial review is limited, the Court should not and does not act

as a rubber stamp for the Commissioner. Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010).

                                              The Decision of the ALJ

           ALJ Auble followed the five-step analytical framework described above. He determined

that plaintiff had not worked at the level of substantial gainful activity since the amended alleged

onset date and that he was insured for DIB only through June 30, 2014.3 He found that plaintiff

had severe impairments of anxiety disorder and mood disorder.

3
    The date last insured is relevant only to the claim for DIB.
                                                     Page 3 of 16
          The ALJ found that plaintiff had the residual functional capacity (RFC) to perform work at

all exertional levels, with the following limitations:

          the claimant can have no exposure to hazardous machinery; is limited to work that
          involves only one or two step tasks; can perform work in a low stress job, defined
          as having only occasional decision making and only occasional changes in work
          setting; can perform work with no production quotas (e.g. no strict production
          standard and no rigid production pace such as an automated line that the worker
          could not control); could have only occasional interactions with the general public;
          and could have only occasionally [sic] interactions with coworkers and supervisors.

(Tr. 21.)

          Based on the testimony of a vocational expert (VE), the ALJ concluded that plaintiff could

not do his past work as a carpenter, but he was not disabled because he could do other jobs that

existed in significant numbers in the national economy.

                                      The Evidentiary Record

          The Court has reviewed and considered the entire evidentiary record in formulating this

Memorandum and Order. The following summary of the record is directed to the point raised by

plaintiff.

          1.     Prior Application

          A prior application for disability benefits was denied by an ALJ on April 19, 2013. (Tr.

78-87.)

          2.     Agency Forms

          Plaintiff was born in 1977. He was almost 36 years old on the alleged date of disability.

(Tr. 400.) He had worked as a carpenter from 2006 to 2010. (Tr. 405.)

          3.     Evidentiary Hearing

          Plaintiff was represented by an attorney at the evidentiary hearing in May 2016. (Tr. 35.)


                                             Page 4 of 16
       Counsel amended the alleged onset date to April 20, 2013, the day after the prior

application for disability benefits was denied. (Tr. 37.)

       Plaintiff last worked in December 2010. (Tr. 43.)

       Plaintiff testified that he was prescribed Xanax for anxiety, and he became addicted to it

around December 2010. He stopped taking Xanax and has felt “almost post-traumatic stress

disorder” since then. (Tr. 44-45.) The ALJ asked him about his present condition. He testified

that he is “very tense.” He has difficulty getting out of the house. Being around people caused

him anxiety. The previous day, he cried in bed for four hours after he woke up. He said he was

better than he had been in 2010, but he could not work because he was not dependable and would

miss too much work. (Tr. 49-53.) He had not talked to any of his friends in over six years. He

had become reclusive. (Tr. 58.)

       A VE also testified. The ALJ asked him a hypothetical question which corresponded to

the ultimate RFC findings. The VE testified that this person could not do plaintiff’s past work as

a carpenter, but there were other jobs that he could do. If he missed more than one day a month,

competitive work would be precluded. If he were also limited to no contact with the public or

coworkers and only superficial contact with supervisors, there would be no unskilled work that he

could do. (Tr. 60-63.)

       3.      Medical Records

       Plaintiff’s primary care physician was Dr. Michael Adams. In October 2012, a nurse

practitioner in Dr. Adams’ office noted that plaintiff had an anxiety disorder and was scheduled to

see a psychiatrist. Plaintiff had weaned himself off Lexapro because of the cost, but it made his

anxiety worse. He was taking Remeron. She added a prescription for Prozac. (Tr. 703-04.)


                                          Page 5 of 16
       Plaintiff began seeing Dr. Mark Freeman, a psychiatrist, in late October 2012. He saw

him twice in 2012 and seven times in 2013. (Tr. 576-617.) At the first visit, Dr. Freeman noted

that plaintiff had a lifelong history of anxiety and social anxiety. After he stopped taking Xanax,

his relationships were gone, he could not work, and it was difficult for him to leave the house. On

exam, his motor activity was restless, and his mood and affect were anxious. Dr. Freeman told

him to continue taking Prozac and added Fluoxetine and Mirtazapine. (Tr. 576-79.) The dosage

of Prozac was increased in December 2012, and Remeron was added. (Tr. 582.) The dosage of

Prozac was decreased in February 2013 because he felt a “drugged sensation.” (Tr. 586.)

       In May 2013, Dr. Freeman noted some improvement in that plaintiff had been able to go to

the race track with a friend and was able to be home alone at his mother’s house. However, he

still struggled with concentration. He had less “constant impending panic” but it still came in

waves. He had “some clear benefit” with Prozac, but still had “some rough days.” His mood and

affect were anxious. In July, he had neck aching and stiffness in response to anxiety when around

other people, and his concentration was still unreliable. His mood and affect were anxious. Dr.

Freeman prescribed Buspar to “reduce anxiety experience” and discontinued Remeron. Buspar

caused headaches, panicky feelings, and racing thoughts, so the dosage was decreased two weeks

later. On the lower dose, plaintiff had anxiety and depression, so Dr. Freeman added Abilify.

However, plaintiff was unable to afford the co-pay for Abilify, so Dr. Freeman prescribed

Lamictal. (Tr. 590-601.)

       At a visit in August 2013, plaintiff told Dr. Freeman that reducing the dosage of Buspar

helped, but he still had a lot of anxiety. He had periods where he was “confused.” He was “[o]n

the edge of difficulty leaving the house.” His mood and affect were again anxious. Dr. Freeman


                                          Page 6 of 16
discontinued Buspar and instructed plaintiff to gradually increase the dosage of Lamictal. The

next month, plaintiff reported that he felt tense and worse with Lamictal. He was avoiding

leaving the house. His mood was anxious, and his affect was anxious and helpless. Lamictal

was discontinued and the dosage of Prozac was increased because “it had clearly allowed him to

more easily leave the house.” He was started on Remeron again. (Tr. 601-07.)

        Dr. Freeman noted some improvement at the next visit in October 2013. He was able to

drive himself to the office. He had moved his electronics into the living room to reduce the time

he spent in the bedroom. He had been able to go with a friend to get corn stalks for a party.

However, he still became panicky if he was frustrated, had a complex problem, or felt pressured or

flustered.   (Tr. 609-12.)   In December, plaintiff reported that “some uncomfortable chest

sensations” had come back a few weeks after the last visit. He got overwhelmed with any stress.

He had not had a full-blown panic attack in recent days, but “threatened panic occurs often.” His

mood was less anxious, and his affect was anxious. Dr. Freeman increased the dosage of Prozac

from 20 mg to 40 mg. (Tr. 615-17.)

        When plaintiff returned in February 2014, he had gotten on Medicaid. Dr. Freeman was

not a Medicaid provider, so plaintiff had to find a different mental health care provider. (Tr. 618.)

        Plaintiff began receiving care from Wellspring Resources, later known as Centerstone, in

February 2014. He was seen by a both a counselor and a psychiatrist there, and was seen through

March 2016. (Tr. 622-63, 711-878.) At the initial assessment, he reported that he had some

depression which came and went. His anxiety caused him to have a racing heart, numbness and

tingling in his fingers, and a feeling that he could not breathe. He did not leave the house much.

(Tr. 628.)


                                           Page 7 of 16
       Plaintiff was seen by a psychiatrist at Centerstone roughly once a month. Two different

psychiatrists saw him. His medications were adjusted and changed somewhat to treat his anxiety.

Both doctors generally noted on exam that plaintiff’s insight and judgment were normal, his

memory was intact, he was oriented, and he was able to maintain focus during the interview.

Psychomotor behavior, eye contact, and speech/language were all normal. His affect and mood

were anxious and worried. Both doctors checked boxes indicating that he was experiencing

“some symptom relief” or “major symptom relief” from his medications and that he showed

improvement in progress towards his goals. His diagnoses were mood disorder and anxiety

disorder. (Tr. 651-63, 857-58, 865-66, 875-76.) At the last two visits (December 2015 and

February 2016), the doctor noted that plaintiff’s appearance and eye contact were good; affect was

appropriate; mood was euthymic (normal); speech was normal; thought process was logical with

an unremarkable stream of thought; concentration was fair; and memory was intact. His status

was “unchanged” in December 2015. The doctor rated him as “improved” in February 2016.

(Tr. 865-66, 875-76.)

       Plaintiff was also seen by a counselor at Centerstone. (Tr. 771-840, 859-60.) The

counselor usually noted on exam that plaintiff’s mood/affect were appropriate, he was calm, and

he was oriented. He had no thought of harming himself or others. One exception is that he was

angry and depressed in August 2014; he was “pissed” because the psychiatrist would not fill out

paperwork for his disability application. (Tr. 781.) A week later, plaintiff’s mood/affect were

appropriate, he was calm, and he was oriented to person and situation. (Tr. 784.) In September

2014, he was anxious and hyperactive (Tr. 787), but, two weeks later, his mood/affect were

appropriate, he was calm, and he was oriented to person and situation. He said that things were


                                          Page 8 of 16
going well and nothing big was causing him undue anxiety. (Tr. 790-91.) In October 2014, he

reported that his grandmother passed away and he helped care for other family members’ needs.

He said this made him “feel like an adult again” and he needed to stop isolating and thinking of

himself so much. (Tr. 797.) In January 2015, he said his coping skills were helping him with his

anxiety. (Tr. 803.) Two weeks later, he said he was going out more and isolating less. He

hadn’t had any panic attacks or extreme anxiety lately. (Tr. 806.) In early February 2015, he

said that he was not having many panic attacks lately, just generalized anxiety with a very

occasional panic attack that he was able to control. (Tr. 809.) In April 2015, he had “been doing

good as of late.” He did have some anger issues with his family wanting him to move furniture.

He said he felt he could not “be me” around them. The counselor tried to clarify his meaning and

concluded, “Eventually it came down to smoking pot.” Plaintiff felt he would be judged if he

smoked pot around his family. The counselor reminded him that he had said he was going to stop

smoking pot because he thought that smoking pot had caused some panic attacks. (Tr. 818.) In

May 2015, plaintiff said he wanted to give up smoking pot for a while “to gauge better how he is

handling his anxiety.” (Tr. 825.) At a yearly assessment in January 2016, the counselor noted

that plaintiff “has worked well through anxiety to the point where he has minimized the number of

panic attacks but still has a lot of generalized anxiety.” (Tr. 841.)

       4.      State Agency Consultants’ Assessment

       In December 2013, state agency consultant Terry Travis, M.D., assessed plaintiff’s mental

RFC based on a review of the record. (Tr. 95-99.) Dr. Travis reviewed records from Dr.

Freeman dated October 29, 2012, and October 29, 2013; he noted that, on the latter date, plaintiff

was less anxious and his mental status exam was normal. In the “psychiatric review technique”


                                           Page 9 of 16
section of his report, Dr. Travis found that plaintiff had moderate restrictions of daily living,

marked difficulties in maintaining social functioning, and mild difficulties in maintaining

concentration, persistence or pace.4 In the mental RFC assessment section, Dr. Travis found that

plaintiff had no limitation in ability to carry out short and simple instructions, and was not

significantly limited in ability to carry out detailed instructions. He rated plaintiff as markedly

limited in a number of areas:

               •   ability to maintain attention and concentration for extended periods;

               •   ability to perform activities within a schedule, maintain regular attendance, and be
                   punctual within customary tolerances;

               •   ability to work in coordination with or in proximity to others without being
                   distracted by them;

               •   ability to complete a normal work day and work week without interruptions from
                   psychologically based symptoms and to perform at a consistent pace without an
                   unreasonable number and length of rest periods;

               •   ability to interact appropriately with the general public;

               •   ability to get along with coworkers or peers without distracting them or exhibiting
                   behavioral extremes; and

               •   ability to maintain socially appropriate behavior and to adhere to basic standards of
                   neatness and cleanliness.

(Tr. 97-98.) Dr. Travis concluded that plaintiff was “unable to do 1-2 step tasks in a routine work

setting due to marked problems with persistence, concentration and interacting with others.” (Tr.

99.)

           In October 2014, a second consultant, Thomas Low, Ph.D., reviewed the record and rated

plaintiff’s mental RFC. (Tr. 108-12.) His findings in the psychiatric review technique were the


4
    The psychiatric review technique is described in 20 C.F.R. § 404.1520a.
                                                  Page 10 of 16
same as Dr. Travis’s. In the mental RFC section, he agreed with Dr. Travis that plaintiff had

marked limitations in social functioning, including interacting with the public and getting along

with coworkers.     However, he found moderate, not marked, limitations in maintaining

concentration and persistence, including ability to maintain attention and concentration for

extended periods; ability to perform activities within a schedule, maintain regular attendance, and

be punctual within customary tolerances; ability to work in coordination with or in proximity to

others without being distracted by them; and ability to complete a normal work day and work week

without interruptions from psychologically based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods. In contrast to Dr. Travis, Dr. Low

concluded that plaintiff was “unable to do complex tasks in a routine work setting due to marked

problems with persistence, concentration and interacting with others.” (Tr. 112.)

       5.      Consultative Psychological Examination

       On August 30, 2016, Stephen Hardy, Ph.D., performed a consultative examination of

plaintiff at the request of the agency. (Tr. 879-85.) Dr. Hardy was furnished with records from

Dr. Freeman dated August 2013 through December 2013. Dr. Hardy described plaintiff as alert,

attentive, and cooperative throughout the exam. Dr. Hardy found that plaintiff was oriented, with

logical and coherent thought processes. His speech was spontaneous, and articulation was clear.

Immediate memory was reasonably intact, but insight and judgment were not satisfactory. Dr.

Hardy concluded that plaintiff had no limitations in ability to understand and remember simple

instructions, carry out simple instructions, and to make simple work-related decisions. He was

moderately limited in ability to carry out complex instructions and in ability to interact with the

public, supervisors, and coworkers. He was also moderately limited in ability to respond to usual


                                         Page 11 of 16
work situations and to changes in the work setting.

                                                     Analysis

          Plaintiff takes issue with the weight afforded to the opinions of the state agency consultants

and of the consultative examiner.

          The ALJ afforded “little weight” to the opinions of Drs. Travis and Low because they did

not examine plaintiff and their opinions were not consistent with the record as a whole. In

addition, the opinions were “somewhat internally inconsistent and contradictory.”                               The

consultative exam by Dr. Hardy was ordered because of the last reason. (Tr. 25.)

          Plaintiff argues that the ALJ erred in giving little weight to the opinions of Drs. Travis and

Low because they reviewed more medical records that Dr. Hardy did and because they are state

agency consultants who are experts in evaluating medical issues in disability claims, citing Social

Security Ruling 17-2p, 2017 WL 3928306 (Mar. 27, 2017). He also argues that the ALJ did not

identify how their opinions were inconsistent with the record and did not address their opinions in

detail.

          The ALJ was, of course, not required to adopt the opinion of Dr. Travis or Dr. Low.

Rather, he was required to weigh them as the opinions of nonexamining sources, per the version of

the applicable regulation in effect at the time of his decision. 20 C.F.R. § 404.1527 (Aug. 24.

2012). 5     The regulation requires the ALJ to consider six factors: examining relationship;

treatment relationship; supportability; consistency; specialization; and any other factor that tends

to support or contradict the opinion. As to the first factor, the agency generally gives more weight

to the opinion of a doctor who has examined the claimant. The fourth factor, consistency, refers


5
  20 C.F.R § 404.1527 was revised effective March 27, 2017. References herein will be to the version in effect at the
time of the ALJ’s decision.
                                                 Page 12 of 16
to consistency of the opinion with the record as a whole. 20 C.F.R. § 404.1527(c).

       Although the ALJ’s discussion could have been fuller, the Court concludes that he did not

err in weighing the state agency reviewers’ opinions. First, they did not examine plaintiff, but

only reviewed records. Plaintiff argues that they reviewed more records than Dr. Hardy did.

However, that does not mean much. Dr. Travis gave his opinion in December 2013, and Dr. Low

gave his in July 2014. Neither doctor reviewed all the records, and most of plaintiff’s treatment at

Centerstone occurred after their review. Most importantly, as the ALJ noted, their opinions were

not consistent with the record as a whole and were contradictory.

       Plaintiff argues that the ALJ did not specify how the opinions were inconsistent with the

record, but the ALJ’s decision must be read as a whole. Curvin v. Colvin, 778 F.3d 645, 650 (7th

Cir. 2015). In the section of the decision preceding the weighing of the opinions, the ALJ

reviewed the medical evidence and concluded that it showed that plaintiff improved with

medication and that records from 2015 and 2016 showed that he had good, ongoing control of his

symptoms. See Tr. 22-24. Thus, the treatment records were not consistent with the limitations

assigned by Drs. Travis and Low.

       Further, as the ALJ noted, the two opinions contradicted each other. Plaintiff incorrectly

states that Dr. Low assigned the same limitations as Dr. Travis. See Doc. 12, p. 7. As was noted

above, in the RFC assessment, Dr. Low assigned moderate, not marked, limitations in maintaining

concentration and persistence. In addition, the reviewers’ bottom-line conclusion conflicted in

that Dr. Travis said plaintiff was unable to do even 1-2 step tasks in a routine work setting, but Dr.

Low said he was unable to do complex tasks in a routine work setting. Plaintiff’s argument

ignores the differences in the two opinions.


                                           Page 13 of 16
       The ALJ afforded great weight to Dr. Hardy’s opinion because Dr. Hardy examined

plaintiff, his “check list” form was accompanied by a three-page narrative explanation, and his

opinion was well-supported by the record. (Tr. 25.)

       Plaintiff argues that Dr. Hardy was furnished with only a small part of the record, and that

those “handpicked records suggested an improvement in the claimant’s mental state.” This

criticism has no merit. Plaintiff characterizes the records as suggesting improvement because

they contain a GAF assessment of 50 in August 2013 and a GAF assessment of 60 in December

2013. However, the next GAF assessment was only 48; Dr. Hardy was not given records

postdating December 2013 and so did not see the assessment of 48. See, Doc. 12, p. 5.

       As the ALJ explained. GAF assessments are subjective and are of limited value in

assessing a person’s ability to do basic work activities.      (Tr. 25.)   In fact, the American

Psychiatric Association abandoned the GAF scale in the 5th edition of its Diagnostic and

Statistical Manual of Mental Disorders, published in 2013, because of “its conceptual lack of

clarity . . . and questionable psychometrics.” Williams v. Colvin, 757 F.3d 610, 613 (7th Cir.

2014). More to the point, plaintiff’s argument relies on an isolated assessment not done by a

doctor. The last visit with Dr. Freeman was in December 2013, and Dr. Freeman assessed his

GAF at 60. The 48 score was assessed at the initial intake at Wellspring in February 2014 and

was done by a staff person who was not a doctor. (Tr. 615-16.) At the first visit with a

psychiatrist at Wellspring in April 2014, the doctor rated plaintiff’s GAF at 60. (Tr. 655.)

Thereafter, the doctors at Wellspring/Centerstone consistently rated plaintiff’s GAF at 60. The

Court cannot conclude that the portion of the records that was given to Dr. Hardy unfairly

represented plaintiff’s condition. Further, plaintiff’s argument misconstrues the role that Dr.


                                         Page 14 of 16
Hardy was playing. His task was to evaluate plaintiff’s RFC based on his examination, not based

on a review of the record.

       Plaintiff also argues that the ALJ did not explain how the record was consistent with Dr.

Hardy’s opinion. As was explained above, the decision must be read as a whole, and the ALJ’s

review of the treatment records which demonstrated good control of plaintiff’s symptoms was

consistent with Dr. Hardy’s opinion.

       Lastly, plaintiff criticizes Dr. Hardy’s report because it was a check list form, but ignores

the fact that this criticism applies equally to the forms completed by Drs. Travis and Low. He

disputes the ALJ’s statement that Dr. Hardy provided a three-page narrative explanation of his

opinion. Plaintiff’s point here is belied by the record. See narrative section of Dr. Hardy’s

report at Tr. 879-82.

       The Court notes that plaintiff does not argue that the ALJ’s RFC assessment does not

adequately reflect the limitations assigned by Dr. Hardy.

       Plaintiff has not identified any errors requiring remand or demonstrated that the ALJ’s

decision was not supported by substantial evidence. Even if reasonable minds could differ as to

whether plaintiff was disabled at the relevant time, the ALJ’s decision must be affirmed if it is

supported by substantial evidence, and the Court cannot substitute its judgment for that of the ALJ

in reviewing for substantial evidence. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012);

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

                                           Conclusion

       After careful review of the record as a whole, the Court is convinced that ALJ Auble

committed no errors of law, and that his findings are supported by substantial evidence.


                                         Page 15 of 16
Accordingly, the final decision of the Commissioner of Social Security denying plaintiff’s

applications for disability benefits is AFFIRMED.

       The Clerk of Court is DIRECTED to enter judgment in favor of defendant.

       IT IS SO ORDERED.
       DATE: February 6, 2019

                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    DISTRICT JUDGE




                                       Page 16 of 16
